07-5692-ag
         Hafeez v. Holder
                                                                                       BIA
                                                                               A097 515 475
                                                                               A097 515 474
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                          DENNIS JACOBS,
 8                               Chief Judge,
 9                          PIERRE N. LEVAL,
10                          PETER W. HALL,
11                               Circuit Judges.
12
13       ______________________________________
14
15       MUMTAZ HAFEEZ, SAMIA CHAUDHRY,
16                Petitioners,
17
18                           v.                                 07-5692-ag
19                                                              NAC
20       ERIC H. HOLDER JR., 1 UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25
26
27

                       1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric. H. Holder Jr. is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
1    FOR PETITIONERS:    Pro Se
2
3    FOR RESPONDENT:     Gregory G. Katsas, Acting Assistant
4                        Attorney General, Civil Division,
5                        Michelle Gorden Latour, Assistant
6                        Director, Jessica E. Sherman, Trial
7                        Attorney, Office of Immigration
8                        Litigation, Civil Division, United States
9                        Department of Justice, Washington, D.C.

10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Mumtaz Hafeez, a native and citizen of Pakistan, and

15   her daughter, Samia Chaudhry, a native of Saudia Arabia and

16   a citizen of Pakistan, seek review of a November 26, 2007

17   order of the BIA denying their motion to reconsider.        In re

18   Mumtaz Hafeez, Samia Chaudhry, Nos. A097 515 475/474 (B.I.A.

19   Nov. 26, 2007).    We assume the parties’ familiarity with the

20   underlying facts and procedural history of the case.

21       As a preliminary matter, Petitioners argue that the

22   agency erred by denying their motion to reopen.     However, we

23   may not review their challenge to the agency’s denial of

24   their motion to reopen, because only the BIA’s denial of

25   their motion to reconsider is properly before us.     See

26   8 U.S.C. § 1252(b)(1); Ke Zhen Zhao v. U.S. Dep’t of

27   Justice, 265 F.3d 83, 90 (2d Cir. 2001).


                                    2
1        A motion to reconsider must be filed with the BIA

2    within 30 days after the mailing of the BIA decision being

3    challenged.   8 U.S.C. § 1229a(a)(c)(6); 8 C.F.R.

4    § 1003.2(b)(2).   There is no exception to the filing

5    deadline for such motions.   Matter of J-J-, 21 I.&N. Dec.

6    976, 978 (B.I.A. 1997).   We review the BIA’s denial of a

7    motion to reconsider for abuse of discretion.   See Jin Ming

8    Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).      The

9    agency’s regulations provide that a motion to reconsider

10   must specify errors of fact or law in the BIA’s decision.

11   See 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao, 265 F.3d at 93.

12       The BIA did not abuse its discretion in denying

13   Petitioners’ motion to reconsider.   See 8 C.F.R.

14   § 1003.2(b)(2).   The BIA denied Petitioners’ motion to

15   reopen on May 23, 2007, and they did not file their motion

16   to reconsider until June 25, 2007.   Petitioners argue that

17   their motion was timely because it was mailed on Saturday,

18   June 23, 2007; however the last day Petitioners could have

19   timely filed their motion was Friday, June 22, 2007.

20   Moreover, their argument concerning equitable tolling fails

21   because they never contended that they received ineffective

22   assistance in filing their motion to reconsider.     See 8

23   C.F.R. § 1003.2(b)(2); Matter of J-J-, 21 I.&N. Dec. at 978.

                                   3
1        In any event, the BIA reasonably denied Petitioners’

2    motion to reconsider based on their failure to specify

3    errors of fact or law in the agency’s prior decision.    See 8

4    C.F.R. § 1003.2(b)(1).   Petitioners essentially repeated the

5    same arguments that they made in their motion to reopen.

6    See Jin Ming Liu, 439 F.3d at 111.    To the extent the motion

7    included new arguments, Petitioners could have raised these

8    arguments on appeal to the BIA but neglected to do so.     A

9    “motion to reconsider based on a legal argument that could

10   have been raised earlier in the proceedings will be denied.”

11   Matter of O-S-G-, 24 I. & N. Dec. 56, 58 (B.I.A 2006).

12   Accordingly, the BIA did not abuse its discretion in denying

13   Petitioners’ motion to reconsider. See Jin Ming Liu, 439

14   F.3d at 111.

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.    Any pending request for

20   oral argument in this petition is DENIED in accordance with

21   Federal Rule of Appellate Procedure 34(a)(2), and Second

22   Circuit Local Rule 34(b).

23                               FOR THE COURT:
24                               Catherine O’Hagan Wolfe, Clerk
25
26
27

                                   4